Case 19-71228   Doc 12   Filed 10/18/19 Entered 10/18/19 08:35:59   Desc Main
                           Document     Page 1 of 5
Case 19-71228   Doc 12   Filed 10/18/19 Entered 10/18/19 08:35:59   Desc Main
                           Document     Page 2 of 5
Case 19-71228   Doc 12   Filed 10/18/19 Entered 10/18/19 08:35:59   Desc Main
                           Document     Page 3 of 5
Case 19-71228   Doc 12   Filed 10/18/19 Entered 10/18/19 08:35:59   Desc Main
                           Document     Page 4 of 5
Case 19-71228   Doc 12   Filed 10/18/19 Entered 10/18/19 08:35:59   Desc Main
                           Document     Page 5 of 5
